Citation Nr: 1415304	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated that he can no longer work due to symptoms of his service-connected folliculitis decalvans with cystic acne.  A VA examination would be useful to determine whether the Veteran's service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation, in light of the Veteran's education, location, work experience and training.    

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the Veteran's service-connected disability had no significant effects on his occupation as a medical service assistant.  Since this examination, the Veteran has stated he went on unpaid leave in June 2010 and altogether left his federal government job in October 2010 due to symptoms of his service-connected disability.  Further, VA medical records indicate that the Veteran has complained that pain from his scalp condition has affected his sleep, appetite, emotions, work productivity, concentration, and relationships with other people.  See, e.g., May 2009 VA treatment record.  In light of the contentions that the Veteran's unemployment may be due to his service-connected disability, a remand is warranted in order to obtain an adequate opinion regarding the impact of his service-connected disability on his employability.  

Since the claims file is being returned, it should be updated to include VA treatment records compiled since July 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claims file reflects that the Veteran has missed multiple scheduled medical appointments in the past.  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's VA treatment records since July 2012.  If no medical records are available, this fact should be noted in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disability has on his employability.  The examiner should review the Veteran's entire claims file (to include a complete copy of this REMAND) and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected folliculitis decalvans with cystic acne would preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.  The examiner must provide complete rationale for any expressed opinion.   If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then, readjudicate the Veteran's TDIU claim.  If the benefit sought is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an appropriate opportunity to respond before returning the claims file to the Board for any further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


